Citation Nr: 1007462	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to service connection for prostate cancer the 
purpose of accrued benefits.

3. Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

The appellant and JJ


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.  He was the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In September 2007, the appellant testified at a personal 
hearing before a Decision Review Officer, and in November 
2009, the appellant and JJ testified at a hearing before the 
undersigned, via videoconference.  Transcripts of these 
hearings are associated with the claims file.

Subsequent to the last adjudication of the case by the RO, 
the appellant submitted additional evidence consisting of VA 
treatment records.  See 38 C.F.R. § 20.1304 (2009).  The 
Board notes that the appellant waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.


FINDINGS OF FACT

1. The Veteran died in October 2005; the immediate cause of 
death was congestive heart failure due to stomach carcinoma 
with diabetes mellitus, hypertension, cerebrovascular 
accident, and atherosclerotic cardiovascular disease listed 
as other significant conditions. 

2. At the time of death, service connection was in effect for 
bilateral hearing loss, evaluated as 30 percent disabling 
from January 21, 2003; tinnitus, evaluated as 10 percent from 
January 21, 2002; and diabetes mellitus, evaluated as 10 
percent disabling from January 21, 2002.  

3. Service connection for esophagogastrectomy for 
adenocarcinoma of the gastroesophageal junction (claimed as 
stomach cancer and esophageal cancer) was specifically denied 
by the RO in August 2003 and the Board in August 2005.

4. Neither diabetes mellitus nor its treatment by diet alone 
contributed causally or materially to the Veteran's death.

5. Cardiovascular disease did not contribute causally or 
materially to the Veteran's death.

6. At the time of death, the Veteran had no pending claims 
for VA benefits.

7. On November 3, 2009, prior to promulgation of a decision 
by the Board on the issue of entitlement to death pension, 
the appellant requested to withdraw her appeal on this issue.




CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service or to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).

2. The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2009).

3. The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

With respect to the accrued benefits claim, the Board 
observes that further development of the appellant's claim is 
not necessary.  The outcome of a claim for accrued benefits 
hinges on the application of the law to evidence which was in 
the file at the time of the Veteran's death.  As no 
additional evidence may be added to the file in regards to 
this issue, no evidentiary development is necessary for the 
claim decided herein.  Thus, no discussion of whether VA has 
fulfilled its duty to assist the appellant with respect to 
this claim is necessary.

Nevertheless, with regard to the claim for service connection 
for cause of death, VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  The Board observes that disability ratings are 
not in question in cause of death claims, and so notice as to 
that particular element is unnecessary.

Further, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in April 2006, prior to the initial 
unfavorable AOJ decision issued in July 2006.  An additional 
letter was sent in June 2009.
The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2006 informed the appellant of the type of 
how VA would assist her in developing her claim, and her and 
VA's obligations in providing such evidence for 
consideration.  This notice did not inform her of the 
evidence necessary to establish service connection for the 
cause of the Veteran's death when not already service-
connected or of how to establish effective dates.  This 
information was first supplied in the June 2009 letter.

Additionally, with respect to the notice elements required by 
the Court in Hupp, the June 2009 letter only fully advised 
the appellant of how to establish entitlement to DIC.  The 
Board acknowledges the untimeliness of this notice, but finds 
that no prejudice to the appellant has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board notes that as a matter of law, providing 
the appellant with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 444 F.3d 1328, 
1328 (Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, the appellant was sent an SOC subsequent 
to the June 2009 letter; therefore, any timing deficiency was 
rectified by subsequent adjudication. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and obtaining a 
VA opinion.  The Veteran's service treatment records, VA 
medical records, private medical records, and June 2008 and 
June 2009 VA opinions were reviewed by both the RO and the 
Board in connection with adjudication of the claim.  The 
appellant has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claim.

With regard to the VA opinions, the Board notes that once VA 
undertakes to obtain a VA opinion, it must ensure that the 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the Board finds that the June 2008 
VA opinion is inadequate.  The June 2008 examiner reviewed 
the claims file and thoroughly documented the Veteran's 
medical history; however, he failed to provide an opinion, 
stating that he could not resolve any of the questions 
without resorting to speculation.  Thus, the June 2008 
opinion does not provide a basis upon which the Board may 
decide the claim.  

However, the June 2009 VA examiner reached a conclusion with 
respect to the questions posed and provided a rationale for 
those conclusions based in the evidence of record.  There is 
nothing to suggest that the examiner's opinion is not 
sufficiently based in the facts of the case or that he 
reached an arbitrary conclusion.  The Board notes that the 
examiner did not proffer an opinion as to whether the 
Veteran's diabetes mellitus contributed to his cardiovascular 
disease, but determines that this fact does not render the 
examination inadequate.  As discussed below, the examiner 
found that neither diabetes mellitus nor cardiovascular 
disease materially hastened death; hence, the question of a 
relationship between those two disorders was present is 
rendered moot.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

As reported on the Veteran's death certificate, he died in 
October 2005, and the immediate cause of death was congestive 
heart failure due to stomach carcinoma.  Other significant 
conditions noted were diabetes mellitus, hypertension, 
cerebrovascular accident, and atherosclerotic cardiovascular 
disease.  

At the time of death, service connection was in effect for 
bilateral hearing loss, evaluated as 30 percent disabling 
from January 21, 2003; tinnitus, evaluated as 10 percent from 
January 21, 2002; and diabetes mellitus, evaluated as 10 
percent disabling from January 21, 2002.  

The appellant contends that the Veteran's service-connected 
diabetes mellitus was uncontrolled at the end of his life and 
that the treatment of the disability by diet alone 
accelerated the progression of his stomach cancer.  Further, 
she argues that the Veteran's service-connected diabetes 
mellitus caused his cardiovascular disease, which in turn 
resulted in his congestive heart failure.  Finally, she 
states that diabetes mellitus was listed as a contributing to 
death on the autopsy report.  For these reasons, she argues 
that the Veteran's service-connected diabetes mellitus caused 
or contributed to his death, and that his death should be 
service-connected.

The Board notes that the appellant has not argued that the 
Veteran's esophageal cancer, stomach cancer, or heart disease 
was incurred in or aggravated by his military service, and 
such theories are also not suggested by the treatment 
evidence.  Additionally, the Board observes that service 
connection for esophagogastrectomy for adenocarcinoma of the 
gastroesophageal junction (claimed as stomach cancer and 
esophageal cancer) was specifically denied by the RO in 
August 2003 and the Board in August 2005.  The Board is not 
obligated to consider "all possible" substantive theories 
of recovery, when such theories have no support in the 
record, and therefore will not discuss service connection for 
esophageal cancer further.  See Robinson v. Mansfield, 21 
Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009).

The record reflects that the Veteran was diagnosed with 
diabetes mellitus at some time prior to July 1998.  Private 
treatment records show that oral hypoglycemics were 
discontinued at that time, and that the disorder was then 
controlled by diet exclusively.  In October 2002, the Veteran 
was diagnosed with esophageal cancer, and he subsequently 
underwent an esophagogastrectomy.  The cancer was also found 
in the lymph nodes, and was eventually determined to have 
metastasized to the liver and pancreas, resulting in his 
death in October 2005.  The record also shows that the 
Veteran had cardiovascular disease; however, the first 
notation of this disorder is in the autopsy report.  

With respect to whether the Veteran's stomach cancer 
progressed and his death hastened due to uncontrolled 
diabetes mellitus or whether uncontrolled diabetes mellitus 
contributed to his heart disease, VA opinions were requested 
and reports received in June 2008 and June 2009.  As 
discussed above, the June 2008 opinion is inadequate in that 
the examiner does not actually provide an opinion, but 
declines on the basis that he could not form an opinion 
without resorting to mere speculation.  

The June 2009 examiner, however, reviewed the claims file and 
relevant medical literature and reached the following 
conclusions.  First, the examiner noted that, with the 
exception of the brief period of treatment with oral 
hypoglycemic medications early on, the Veteran's diabetes 
mellitus was treated with controlled diet only up until his 
death.  The examiner indicated that his review of blood work 
revealed that the Veteran's diabetes mellitus had been well 
controlled with diet and exercise and was remarkably well 
controlled at the time of his death.  The examiner then 
opined that it was less likely as not that the Veteran's 
diabetes mellitus materially hastened his death from 
metastatic stomach cancer.
With regard to the Veteran's cardiovascular disease, the 
examiner stated that the Veteran had exhibited no symptoms of 
ischemic heart disease, episodes of chest pain, or myocardial 
infarction prior to his death and that the finding of 
atherosclerotic heart disease appeared to be an incidental 
finding at autopsy.  Thus, given the fact that the Veteran's 
cardiac functioning was well-maintained and he had no history 
of cardiac compromise, the examiner opined that it was less 
likely as not that the heart disease materially hastened 
death or caused congestive heart failure.  

The Board notes that the examiner did not proffer an opinion 
as to whether the Veteran's diabetes mellitus contributed to 
his cardiovascular disease.  However, as the examiner found 
that neither the diabetes mellitus nor the cardiovascular 
disease materially hastened death, the question of whether a 
relationship between those two disorders was present is 
rendered moot.

The appellant has not submitted any contrary evidence beyond 
her own contentions and lay statements.  The appellant can 
attest to factual matters of which she had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the record is 
devoid of any competent evidence that demonstrates that the 
Veteran's diabetes mellitus or another non-service-connected 
disorder related to the diabetes mellitus had a material 
influence in accelerating death.  See 38 C.F.R. § 3.312(c).  
The fact that treatment was in effect for a disability at the 
time of death or that such disability was noted as 
significant on the Veteran's death certificate, as was the 
case here, does not in and of itself necessitate a finding 
that the disability contributed to the underlying cause of 
death.  The disability must have contributed in the way 
defined in VA regulations.  Here, the competent and probative 
evidence of record establishes that the Veteran's diabetes 
mellitus did not contribute to the Veteran's death and that 
cause of death was not due to or materially accelerated by a 
disorder, such as cardiovascular disease, that was related to 
the service-connected diabetes mellitus.  For these reasons, 
service connection for cause of death is not warranted.

As indicated, the Board is aware of the appellant's lay 
statements in support of her claim and is sympathetic to her 
beliefs with respect to her claim.  Unfortunately, the 
appellant is simply not competent to ascribe a causative role 
to the Veteran's diabetes mellitus and cardiovascular disease 
in his death.  Absent competent and probative evidence 
showing that a service-connected disability played a causal 
role in the Veteran's death, the criteria for service 
connection for the cause of the Veteran's death have not been 
met.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  
Therefore, her claim must be denied.

III. Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002); see 
also 38 C.F.R. § 3.1000 (2009). For a survivor to be entitled 
to accrued benefits, the Veteran must have had a claim 
pending at the time of his death or have been entitled to 
benefits, accrued and unpaid, under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), cert. denied, 525 U.S. 834 (1998).

The appellant argues that the Veteran was entitled to service 
connection for prostate cancer and that a claim should have 
been construed prior to his death.  Therefore, she argues 
that she, in turn, is entitled to payment of accrued benefits 
for that disability.  

The last claims decided prior to the Veteran's death were 
entitlement to service connection for hypertension and 
esophageal cancer and to an initial rating in excess of 10 
percent for service-connected diabetes mellitus.  In August 
2005, the Board denied these claims, and the Veteran did not 
request reconsideration of this claim by the Board.

The Veteran also filed no additional claims prior to his 
death, and there is nothing in the record that may be 
construed as a claim for prostate cancer.  The Board notes 
that a May 2005 VA treatment record, as well as the autopsy 
report reveal a history of prostate cancer, and acknowledges 
the appellant's arguments that the May 2005 VA treatment 
record should be treated as an informal claim for benefits.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  This informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155.  Treatment records are not considered as 
claims for service connection in any context unless they 
indicate that the Veteran is seeking or intending to seek 
benefits from VA.  Hence, the mere mention of prostate cancer 
in a treatment record does not constitute a claim for 
service-connected benefits for prostate cancer.  

Moreover, the record does not reveal any other submissions or 
statements by the Veteran that represent a claim for service 
connection or an increased rating that was not properly 
adjudicated by the RO and/or the Board prior to his death.  
Thus, the Veteran was not entitled to benefits based on 
claims pending at the time of his death.

The Veteran must have taken some action to claim entitlement 
to benefits prior to his death.  In accrued benefits claims, 
the appellant essentially takes the Veteran's place in the 
adjudication of claims he or she had pending before VA, and 
entitlement is limited to those claims.  The payment of 
accrued benefits is payment to the surviving spouse or other 
beneficiary of benefits the Veteran would have received but 
for his or her death prior to conclusion of the adjudication 
of the claims.  In other words, the appellant is not entitled 
to file new claims for compensation for disabilities of the 
Veteran.  Accordingly, the appellant's claim for service 
connection for prostate cancer for the purposes of accrued 
benefits purposes is denied.
 
IV. Death Pension 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant withdrew her claim of 
entitlement to death pension at her November 2009 hearing, 
and as such, there remain no allegations of errors of fact or 
law for appellate consideration for this issue.  Accordingly, 
the Board does not have jurisdiction to review the issue of 
entitlement to death pension.  This issue is, therefore, 
dismissed.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service connection for prostate cancer for the 
purposes of accrued benefits is denied.

The issue of entitlement to death pension is dismissed.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


